Exhibit Interim Consolidated Financial Statements of TITAN TRADING ANALYTICS INC. (A Development Stage Company) For the six months ended April 30, 2009 (Unaudited) (expressed in Canadian dollars) Notice to Reader The management of Titan Trading Analytics Inc. is responsible for the preparation of the accompanying interim consolidated financial statements. The interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and are considered by management to present fairly the financial position, operating results and cash flows of the Company. These interim financial statements have not been reviewed by an auditor. These interim consolidated financial statements are unaudited and include all adjustments, consisting of normal and recurring items, that management considers necessary for a fair presentation of the consolidated financial position, results of operations and cash flows. Dated: June 9, 2009 signed “Kenneth W. Powell” Kenneth W. Powell President, CEO and CFO TABLE OF CONTENTS PAGE Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Loss 2 Consolidated Statements of Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to the Consolidated Financial Statements 5-27 TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Balance Sheets (expressed in Canadian dollars) (Unaudited – prepared by management) April 30, October 31, 2009 2008 ASSETS CURRENT Cash and cash equivalents $ 9,777 $ 334,954 Short-term investments (Note 4) 90,000 90,000 Due from related parties (Note 8) 30,000 Sundry receivables 30,578 Prepaid expenses and other 5,287 34,433 135,642 489,387 Due from related parties (Note 8) 28,754 Deposit 29,749 27,749 Restricted cash (Note 5) 240,391 Property and equipment (Note 6) 569,386 742,638 $ 734,777 $ 1,528,919 LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 8) $ 193,178 $ 120,486 Loans and advances (Note 7) 443,896 568,847 637,074 689,333 Commitments (Note 11) Going Concern (Note 1) SHAREHOLDERS’ EQUITY Share capital (Note 9) 12,313,560 11,707,655 Warrants (Note 9) 1,011,824 1,016,303 Contributed surplus (Note 9) 1,845,074 1,279,169 Deficit (15,072,755 ) (13,163,541 ) 97,703 839,586 $ 734,777 $ 1,528,919 See accompanying notes Approved on behalf of the Board: “Kenneth W. Powell” “Robert F. Roddick” Signed Signed - 1 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Statements of Operations and Comprehensive Loss (expressed in Canadian dollars) (Unaudited – prepared by management) Three months ended Six months ended April 30, April 30, 2009 2008 2009 2008 EXPENSES Research and development (Note 8) 266,647 198,951 408,298 339,734 General and administrative (Note 8) 32,113 40,148 46,359 41,598 Professional Fees 93,481 16,996 105,870 30,883 Management & Consulting fees 220,134 116,874 319,749 234,980 Salaries 79,644 34,023 140,582 66,075 Trade station, internet 49,734 20,932 74,577 35,862 Patent expense 13,075 14,977 Travel 48,646 23,688 65,769 29,255 Advertising & promotion 51,741 18,986 98,514 27,253 Shareholder communications 2,565 7,711 2,565 9,063 Filing & regulatory fees 54,622 18,874 58,241 20,048 Rent 44,848 44,243 86,752 91,089 Stock compensation expense 276,840 76,779 374,128 170,919 Amortization 41,664 23,063 87,040 37,999 Bank charges and interest 4,816 921 5,622 2,333 Loss (Gain) on foreign exchange 9,802 -5,627 20,171 -10,991 Loss from operations -1,290,372 564,270 -1,909,214 1,126,100 Interest and other income -1,290,372 Net loss and comprehensive loss 564,270 -1,909,214 -1,126,100 LOSS PER SHARE – Basic (Note 15) $ (0.04 ) $ (0.01 ) $ (0.04 ) $ (0.27 ) WEIGHTED AVERAGE NUMBER OF SHARES USED TO CALCULATE LOSS PER SHARE 51,693,298 43,048,741 50,682,449 See accompanying notes - 2 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Statements of Shareholders’ Equity (expressed in Canadian dollars) (Unaudited – prepared by management) Share Capital Warrants Contributed Surplus Deficit Total October 31, 2005 $ 5,293,505 $ 229,025 $ 222,894 $ (5,791,418 ) $ (45,994 ) Net loss (1,716,500 ) (1,716,500 ) Expired/forfeited warrants (58,274 ) 58,274 Private placement 1,060,253 324,706 1,384,959 Warrants exercised 363,920 (85,947 ) 277,973 Stock compensation expense 57,404 57,404 October 31, 2006 (Restated - see Note 2) 6,717,678 409,510 338,572 (7,507,918 ) (42,158 ) Net loss (2,579,638 ) (2,579,638 ) Expired/forfeited warrants (11,633 ) 11,633 Stock options exercised 78,904 (23,342 ) 55,562 Warrants exercised 884,171 (86,150 ) 798,021 Private placement 865,292 184,049 1,049,341 Shares issued 249,000 249,000 Stock compensation expense 217,819 217,819 October 31, 2007 (Restated - see Note 2) 8,795,045 495,776 544,682 (10,087,556 ) (252,053 ) Net loss (3,075,985 ) (3,075,985 ) Expired/forfeited warrants (200,550 ) 200,550 Stock options exercised 47,905 (14,405 ) 33,500 Warrants exercised 733,783 (129,017 ) 604,766 Private placement 2,168,586 812,430 2,981,016 Warrants modified (37,664 ) 37,664 Stock compensation expense 548,342 548,342 October 31, 2008 $ 11,707,655 $ 1,016,303 $ 1,279,169 $ (13,163,541 ) $ 839,586 Net loss (1,909,214 ) (1,909,214 ) Private Placement 377,605 234 598 612,204 Shares issued for service 71,000 71,000 Expired/forfeited warrants (239,077 ) 239,077 Stock options exercised 157,300 (47,300 ) 110,000 Stock option compensation expense 374,128 374,128 April 30, 2009 $ 12,313,560 $ 1,011,824 $ 1,845,074 $ (15,072,755 ) $ 97,703 See accompanying notes - 3 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Statements of Cash Flows (expressed in Canadian dollars) (Unaudited – prepared by management) Three months ended April 30, Six months ended April 30, 2009 2008 2009 2008 OPERATING Net loss (1,290,372 ) $ (563,233 ) $ (1,909,214 ) $ (1,125,064 ) Adjustments for non-cash items Amortization 41,664 23,064 87,040 37,999 Stock option expense 276,840 76,779 374,128 170,919 Shares issued for service 71,000 71,000 Net changes in non-cash working capital balances: Sundry receivables (23,728 ) (125,414 ) (30,578 ) (159,295 ) Prepaid expenses and deposit 13,728 32,497 27,146 4,498 Accounts payable and accrued liabilities 37,149 (62,075 ) 72,686 (100,607 ) (873,719 ) (618,382 ) (1,307,792 ) (1,171,550 ) INVESTING Purchase of equipment (26,910 ) (329,525 ) (28,658 ) (583,093 ) Leaseholds refund 114,870 114,870 Restricted cash 229,590 240,391 Short-term investments (499,203 ) (445,880 ) (317,550 ) (828,728 ) (326,603 ) (1,028,973 ) FINANCING Issue of common shares and warrantsnet of issue costs 612,206 1,094,585 722,206 2,278,542 Loans and advances (66,194 ) 488,152 (66,194 ) 153,919 546,012 1,182,737 656,012 2,432,4617 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (10,157 ) 135,627 (325,177 ) 231,938 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 19,934 114,975 334,954 18,664 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 9,777 $ 250,602 $ 9,777 $ 250,602 CASH USED IN OPERATING ACTIVITIES INCLUDES: Bank charges and interest $ 5,247 $ 921 $ 6,053 $ 2,333 See accompanying notes - 4 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Notes to Consolidated Financial Statements Six months ended April 30, 2009 (expressed in Canadian dollars) (Unaudited – prepared by management) 1. NATURE OF OPERATIONS & GOING CONCERN Nature of Operations Titan Trading Analytics Inc. (“Titan” or the “Company”) was incorporated on November 30, 1993.The Company is a development stage company that focuses on developing financial software for market timing, trading analytics and automated trading execution. The Company has yet to establish profitable business operations and has remained in research and development mode since its incorporation.Since 2002 the Company has been developing an automated trading platform.Cumulative balances incurred in developing the automated trading platform since 2002 have been presented in the financial statements.The Company currently has two distinct trading products in its line-up, each of which is now beginning to establish a real-world track record to demonstrate its potential as a revenue source. Going concern The consolidated financial statements of Titan have been prepared on the basis of accounting principles applicable to a going concern, which assumes that the Company will be able to continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of business. Several adverse conditions cast substantial doubt on the validity of this assumption.
